HOOD, Associate Judge
(dissenting).
I am unable to agree with the majority. It is plain that the insured did not purchase collision insurance. On the front page of the policy were listed numerous coverages. Insured purchased coverage “D,” there described as: “Comprehensive — Loss'of or damage to the Automobile, except by Collision but including Fire, Theft and Windstorm.” He did not purchase coverage “E,” described as: “Collision or Upset.” In the body of the policy these coverages are described in more detail. Coverage “D” is set forth in the majority opinion. Coverage “E” reads as follows :
“Coverage E — 'Collision or Upset
“To pay for loss of or damage to the automobile, hereinafter called loss, caused by collision of the automobile with another object or by upset of the automobile, but only for the amount of each such loss in excess of the deductible amount, if any, stated in the declarations as applicable hereto.”
It seems plain to me that the insured was not protected from loss caused by collision unless the collision resulted from one of the excepted causes named in coverage “D,” and the only two exceptions possibly relevant to the present state of facts are “theft” and “vandalism.”
The word “theft” when used in a policy of this type is not to be confined in its meaning to the common-law definition of larceny, but is to be given a meaning broad enortgh to include all cases where the intent of the taker is “to appropriate the property to a use inconsistent with the property rights of the person from whom it is taken.” Pennsylvania Indemnity Fire Corporation v. Aldridge, 73 App.D.C. 161, 165, 117 F.2d 774, 776, 778, 133 A.L.R. 914, 920. However, it is not to be given a meaning contrary to the understanding of the word in common speech and thought. No one, in *173my opinion, would say or think that the ■action of the child in this case was even akin to the common conception of theft. Theft in any of its forms implies a taking and from the facts here it seems plain that the child must have been considerably more than startled when the car began to move, and that it is more accurate to say that the child — not the car — was, taken. And just as plainly, it seems to me, the child had no intention to appropriate the car to a use contrary to the rights of the owner. I see no reasonable basis for holding that the collision was caused by theft within any meaning of the word, and I understand the majority to agree with me in this view.
Vandalism as the cause of the collision presents a somewhat more difficult question. The word seems to be commonly used in the “comprehensive” coverage clause, which, while of fairly recent origin, has to a large extent replaced the specified hazards policy.1 Yet there has been called to my attention no decided case construing the word as here used. Indeed, I have found no judicial interpretation of “vandalism,” regardless of where used. The New Century Dictionary gives the following definition: “Wilful or ignorant destruction of artistic or literary treasures; hostility to or contempt for what is beautiful or venerable.” Other dictionaries give similar definitions. In ordinary speech, however, the word is not limited to the destruction of works of art but has been broadened in its meaning to include destruction of property generally, and it is obvious it was used in the policy in its broader sense. Yet there remains in its meaning the conception of a wilful destruction or at least a wanton indifference to consequences.2 Mere negligence or carelessness is not spoken of as vandalism. If another car, carelessly or even recklessly driven, had struck insured’s parked car, no one would say the resulting damage was caused by vandalism. And I think it would be most uncommon for one to describe the damage in the instant case as the result of vandalism or refer to the child as a vandal.
I cannot agree with the majority that the average child of three and one-half years of age is able to understand fundamental principles of right and wrong. While making no claim to a complete understanding of the mental processes of a child of that age, I think it is a reasonable deduction from the facts here that the child’s purpose was to play in the automobile and that he had no intention of damaging or destroying it. His action in entering the car and pulling at the. steering wheel and such other devices as may have attracted his attention, would not in common speech be characterized as vandalism. The result of his action was unexpected and unfortunate, but a vandalie quality is not to be ascribed to an act purely on the basis of result. Many works of art have been destroyed under circumstances utterly devoid of vandalism. The child could not have realized the disastrous results to the car or himself which might flow from his playful actions; and in my opinion his actions did not -constitute vandalism within the meaning of the policy.
Neither can I agree with the apparent holding of the majority that the loss here was not caused by a collision. Insured’s car collided with a parked car and the collision caused the damage. Had the insured purchased collision insurance, I do not think any court would listen to a defense that the loss was not caused by collision but was caused by the acts of the child and therefore not within the collision coverage. If the proximate -cause of the loss was the act of the child and not the collision, would the same reasoning be applied had the damage resulted from a reckless or careless driver of another car crashing into insured’s parked car? Would it be said in such case that the proximate cause of the damage was not the collision but the reckless or careless act of the driver, and therefore covered by the comprehensive clause ?3
*174In my opinion insured’s loss was caused by collision of his automobile with another object; the collision did not result from theft or vandalism; and the loss was not covered by the policy.

 Kulp, Casualty Insurance (Rev. ed. 1942), 193 et seq.; 5 Appleman, Insurance Law and Practice, § 3222.


 The statute (Code 1940, § 22—3112) malting the wilful or wanton destruction of, or injury to, public or private property a criminal offense is indexed in our Code under the title of vandalism. Courts have used the word in connection with acts of violence and wilful destruction. See Vaughan v. Kansas City Moving Picture Operators’ Union, D.C.W.D.Mo., 36 F.2d 78, 79, where certain acts are described as “vandalism, intimidation, sabotage, and willful destruction”; and De Agostina v. Holmden, 157 Misc. 819, 285 N.Y.S. 909, 918, where reference is made to “use of stench bombs and similar acts of vandalism.” In the policy in question vandalism is coupled with riot and civil commotion.


 Cf. Rea v. Motors Ins. Corporation, 48 N.M. 9, 144 P.2d 676; Shahin v. Niagara Fire Ins. Co., 265 App.Div. 397, 39 N.Y.S.2d 887; Moore v. Union Mut. Fire Ins. Co., 112 Vt. 218, 22 A.2d 503.